DETAILED ACTION
This office action is a response to an application filed on 05/21/2020 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because claim 9 recites “the user” in line 3. It is not clear what “the user” is being referred. Therefore, claims 9 and 10 are rejected under 35 U.S.C 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 1, 6-8, 11, 16-18 and 20 is/are rejected under 35 U.S.C. 103(a) being unpatentable over REN et al (US 2020/0401977 A1) in view of Gupta et al (US 2016/0035046 A1).

Regarding claim 1, REN et al discloses a computer-implemented method comprising:
identifying user collaboration data of a plurality of users (paragraph [0009]; evaluating collaboration between users; paragraph [0021] lines 1-16; evaluating relevant electronic communications of users) of an application (paragraph [0024]; collaboration applications such as email applications, instant messenger applications, collaborating applications: Slack, wiki, Jira), the user collaboration data indicating durations of collaborations between one or more users of the plurality of users using the application (paragraph [0021]; 20-25; time pattern of electronic communications or collaboration data; paragraph [0031]; collaboration data or electronics communications 
computing a score of a first user of the plurality of users based on the duration of collaborations between the first user and the one or more users of the plurality of users (paragraph [0031]; determine the score for a time pattern or duration of electronics communication or collaborations)
REN et al does not explicitly disclose determining that the influencer score of the first user exceeds an influencer score threshold:
in response to determining that the influencer score of the first user exceeds the influencer score threshold, generating a configuration setting of the application for the first user; and
applying the configuration setting to the application for the first user.
Gupta et al discloses computing an influencer score of a first user of the plurality of users (paragraph [0019]; generating influencer score for user; paragraph [0042]; generating influencer score based on time spent interacting with social networking system)
determining that the influencer score of the first user exceeds an influencer score threshold (paragraph [0019]; identifying the user who has influencer score above the predetermined threshold):
in response to determining that the influencer score of the first user exceeds the influencer score threshold (paragraph [0019]; identifying user who has influencer score above the predetermined threshold; paragraph [0084]; identifying top influencer) generating a configuration setting of the application for the first user (paragraph ); and
applying the configuration setting to the application for the first user (paragraph [0084] and [0085]; displaying influencer page including related setting for the influencer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing scoring based on user collaboration data of REN et al with the method disclosing influencer score based on user collaboration data of Gupta in order to evaluate a person’s level of influence in an organization taught by Gupta. (Gupta; paragraph [0005])

Regarding claim 6, REN et al in view of Gupta discloses the computer-implemented method of claim 1, wherein the user collaboration data further indicate user profiles of the plurality of users (REN; Fig.2; paragraph [0036]; evaluating collaboration from profile data such as team manager, team members, therefore, collaboration data indicates user profiles) and different types of collaborations between the one or more users of the plurality of users (REN; paragraph [0031]; different type of collaborations such as electronic communication type, frequency of electronic communications, time pattern of electronic communication, team project activity)
wherein the configuration setting further comprises at least one of a preset reminder setting, a preset targeted email setting, a custom content setting, or a feature setting of the application for the first user (Gupta; Fig.4; paragraph [0084]; custom content setting such as influencer page)

Regarding claim 7, REN in view of Gupta discloses the computer-implemented method of claim 1, further comprising:
computing an influencer score for each user of the plurality of users based on the user interaction data (Gupta; abstract; generating influencer score for user based on user interaction data);
identifying a first group of users based on the influencer score of each user of the first group of users exceeding the influencer score threshold (Gupta; paragraph [0019]; determine members based on influencer scores above the predetermined threshold; paragraph [0054]; generating scores for plurality of members or top five influencers, paragraph [0055]; identifying influencers such as top five)
generating a first group configuration setting of the application for the first group of users; and applying the first group configuration setting to the application for the first group of users. (Gupta; Fig.4; paragraph [0084] and [0085]; removing the general overview profile and displaying (i.e. generating and applying) influencer page)

Regarding claim 8, REN in view of Gupta discloses the computer-implemented method of claim 7, further comprising:
Gupta discloses accessing user profile data from a directory application that manages the user profile data for each user of the plurality of users (Gupta; Fig.1; member profile data 130, Fig.3; 324; profile analysis module, paragraph [0017]; using existing member profile data), the user profile data identifying a leadership hierarchy level for each user within an enterprise:
identifying leaders among the first group of users based on the user profile data of each user in the first group of users, a leader being in a top percentage of the leadership hierarchy level (Gupta; Fig.1, 120, 130; paragraph [0093]; determine members or leaders such as supervisor based on record of social network system wherein supervisor can be considered as top percentage of the leadership hierarchy level);
rendering a graphical user interface indicating the score of the enterprise. (Gupta; Fig.4; 400, paragraph [0084]; displaying GUI indicating the top influencers who has high scores)
Gupta does not explicitly disclose computing a centrality score of an enterprise associated with the application, the centrality score being based on a ratio of the number of leaders and the number of users in the first group of users; 
REN discloses computing a centrality score of an enterprise associated with the application, the centrality score being based on a ratio of the number of leaders and the number of users in the first group of users (paragraph [0038]; scoring based on number of communicators such as one to one, one to many, one to all, wherein one to one, one to many, one to all can be manager and team members, manager and team members can be considered as leader and user)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing scoring based on user collaboration data of Gupta with the method disclosing score based on user collaboration data of REN in order to evaluate leadership in collaboration taught by REN. (REN; paragraph [0037]).

Regarding claim 11, claim 11 is rejected for the same reason as set forth in claim 1 as a computing apparatus of the method claim 1.

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 6 as the computing apparatus of the method claim 6.

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 7 as the computing apparatus of the method claim 7.

Regarding claim 18, claim 18 is rejected for the same reason as set forth in claim 8 as the computing apparatus of the method claim 8

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 1 as a non-transitory computer-readable storage medium of the method claim 1.

7.	Claim(s) 2-5 and 12-15 is/are rejected under 35 U.S.C. 103(a) being unpatentable over REN et al (US 2020/0401977 A1) in view of Gupta et al (US 2016/0035046 A1), ISHIYAMA et al (US 2018/0060818 A1) and Peters et al (US 10382722 B1).

Regarding claim 2, REN in view of Gupta discloses the computer-implemented method of claim 1|, REN discloses computing the score of the first user (paragraph [0012]; determining score for team member) the further comprises:
determining that the first user interacted, via the application (paragraph [0024]; collaboration applications such as email applications, instant messenger applications, collaborating applications: Slack, wiki, Jira), with a second user of the plurality of users based on the user collaboration data (paragraph [0009]; evaluating collaboration between users; paragraph [0021] lines 1-16; evaluating relevant electronic communications of users);
The embodiment of REN does not explicitly disclose identifying an individual duration of collaboration of the first user with the second user based on the interaction; identifying a total duration of collaboration of the first user with the plurality of users;
The other embodiment of REN identifying an individual duration of collaboration of the first user with the second user based on the interaction (paragraph [0038]; identifying time pattern of electronics communication such as time of the day, week, month, year wherein electronic communication is one to one communication (i.e. first user with second user));
identifying a total duration of collaboration of the first user with the plurality of users (paragraph [0038]; identifying time pattern of electronic communications such as time of day, week, month, year, wherein electronic communication is one to many communication (i.e. first user with plurality of users))
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing scoring collaboration data of one embodiment of REN in view of Gupta with the method determining duration of collaboration data using the communication method one to one, 
The embodiments of REN do not explicitly disclose the influencer score of the second user is based on the duration of collaboration of the first user with the second user
Gupta discloses the influencer score of the second user is based on the duration of collaboration of the first user with the second user (paragraph [0042]; influencer score for the second user is generated based on time spent interacting with social networking system)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing scoring based on user collaboration data of REN et al with the method disclosing influencer score based on user collaboration data of Gupta in order to evaluate a person’s level of influence in an organization taught by Gupta. (Gupta; paragraph [0005])
The embodiments of REN in view of Gupta does not disclose relative duration of collaboration, computing a relative duration of collaboration based on a ratio of the individual duration of collaboration and the total duration of collaboration
ISHIYAMA et al discloses relative duration of collaboration, computing a relative duration of collaboration based on a ratio of the individual duration of collaboration and the total duration of collaboration (paragraph [0127]; calculates relative duration of collaboration based on longest total statement period (i.e. individual duration of collaboration) and entire period of the conference (i.e. total duration of collaboration))

The embodiments of REN et al in view of Gupta and ISHIYAMA does not explicitly disclose rendering a graphical user interface that indicates the relative duration of collaboration of the first user.
Peters discloses rendering a graphical user interface (Column 4; lines 40-65; outputting the collaboration factors, representation of collaboration factors such as level of participations includes symbol that changes color according to level of participation) that indicates the relative duration of collaboration of the first user (Column 5; line 20-25; determining duration of participation time).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing scoring based on user collaboration data of the embodiments of REN et al in view of Gupta and ISHIYAMA et al with the method disclosing scoring collaboration factors and outputting graphical user interface that represents with symbol and color for level of participations of Peter in order to provide feedback using regarding participation based on principles of neuroscience taught by Peter.

Regarding claim 3, REN et al in view of Gupta discloses the computer-implemented method of claim 2, further comprising:
identifying a type of interaction between the first user and the second user based on the user collaboration data (REN; paragraph [0031]; identifying a type of electronic communication such as project activity, communications outside working hours, discussion of the team project process); assigning a weight based on the type of interaction (REN; paragraph [0031]; interaction or communication outside working hours may be given larger weight); and
applying the weight to the individual duration of collaboration of the first user with the second user (REN; paragraph [0031]; communication outside working hours is given larger weight when scoring the collaboration)

Regarding claim 4, REN et al in view of Gupta discloses the computer-implemented method of claim 2, further comprising:
assigning first different weights for different types of interactions (REN; paragraph [0031]; assigning different score for different types of interactions such as various scoring technique can be used to determine the scores of different types of communications or interactions wherein different type of interactions includes communication type, interaction occurred outside work hours, time pattern of communication, discussion of the team project process) and
within each type of interaction, assigning second different weights for each instance of a type of interaction. (REN; paragraph [0031]; detecting appreciation in positive team environment is giving higher score; paragraph [0033]; scoring collaboration for different 

Regarding claim 5, REN in view of Gupta discloses the computer-implemented method of claim 2, further comprising:
accessing a first user profile of the first user and a second user profile of the second user (Gupta; paragraph [0102]; using existing member profile and activity data to determine member influence level):
assigning a weight based on the first user profile and the second user profile (REN; paragraph [0033]; scoring based on how long project meetings are held, how often project meetings are held; Fig.2; paragraph [0036]; evaluating collaboration from profile data such as team manager, team members); and
applving the weight to the individual duration of collaboration of the first user with the second user. (REN; paragraph [0033]; applying score to the how long the project meetings are held; paragraph [0031]; applying various scoring technique can be used to determine the scores of different types of communications or interactions)

Regarding claim 12, claim 12 is rejected for the same reason as set forth in claim 2 as the computing apparatus of the method claim 2.

Regarding claim 13, claim 13 is rejected for the same reason as set forth in claim 3 as the computing apparatus of the method claim 3.

Regarding claim 14, claim 14 is rejected for the same reason as set forth in claim 4 as the computing apparatus of the method claim 4.

Regarding claim 15, claim 15 is rejected for the same reason as set forth in claim 5 as the computing apparatus of the method claim 5.

8. 	Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103(a) being unpatentable over REN et al (US 2020/0401977 A1) in view of Gupta et al (US 2016/0035046 A1) and Shah et al (US 2017/0279905 A1).

Regarding claim 9, REN in view of Gupta discloses the computer-implemented method of claim|1, further comprising:
REN in view of Gupta does not explicitly disclose receiving adoption content that indicate a promoted feature of the application:
communicating the adoption content to the user;
measuring a rate of adoption of the adoption content by other users interacting with the user based on updated user collaboration data and application usage data; and
rendering a graphical user interface indicating the rate of adoption by the other users.
Shah et al discloses receiving adoption content that indicate a promoted feature of the application (paragraph [0012]; the content or blogposts (i.e. adoption content that indicated a promoted feature of the application) created by the user, when created the content, the system receives the content):
communicating the adoption content to the user (paragraph [0018]; downloading the content item (i.e. adoption content));
measuring a rate of adoption of the adoption content (Fig.8; 840 and paragraph [0041] and [0065]; determine scoring based on other user generated content item (i.e. adoption content) such as sharing content item associated with the user generated content item (i.e. adoption content)) by other users interacting with the user based on updated user collaboration data and application usage data (paragraph [0036]; data structure can be dynamically updated as users interact with the content item or page (i.e. adoption content)); and
rendering a graphical user interface indicating the rate of adoption by the other users (Fig.7; 760; paragraph [0069]; displaying relative influence of users indicating scoring based on other user generated content item (i.e. adopted content item) please see paragraph [0065] for scoring based on types and quantities of the content items (i.e. adopted content item) generated by other users)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing scoring based on user collaboration data of REN in view of Gupta with the method determining score or rate of sharing content item (i.e. adopted content) of Shah in order to determine interactive influence score taught by Shah. (Shah; abstract)

Regarding claim 19, claim 19 is rejected for the same reason as set forth in claim 9 as the computing apparatus of method claim 9.



Regarding claim 10, REN in view of Gupta and Shah discloses the computer-implemented method of claim 9, further comprising:
identifying an enabling user from the other users based on the rate of adoption of the enabling user exceeding an adoption threshold (Shah; paragraph [0071]; a user with highest influence score above the threshold who is enabling user from the other user based on the other user generated content item please see paragraph [0065]);
identifying a resisting user from the other users based on the rate of adoption of the resisting user being less than the adoption threshold (Shah; paragraph [0071]; a user with third highest score or least highest score above the threshold who is resisting user from other user based on the other user generated content item please see paragraph [0065])
REN in view of Gupta and Shah discloses generation configuration setting and applying the configuration setting to the application (Gupta; paragraph [0084]; removing general overview profile page after identifying top influencers who have high influencer scores), enabling user, resisting user (Shah; paragraph [0071]; enabling user, resisting user).
However, REN in view of Gupta and Shah does not explicitly disclose generating a first configuration setting for the user;
generating a second configuration setting for the user:

applying the second configuration setting to the application associated with the user.
Rexer et al discloses generating a first configuration setting for the user, applying the first configuration setting to the application associated with the user (claim 1; applying the first configuration setting to the application associated with the user; generating or including some special features in the setting);
generating a second configuration setting for the user:
applying the second configuration setting to the application associated with the user (claim 11; receiving mobile security settings for mobile access for multiple collaborators and enforcing the mobile security setting for multiple collaborators)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing changing configuration setting for user of REN in view of Gupta and Shah with the method applying security settings for collaborators of Rexer in order to provide security enhancement features enable through application taught by Rexer.

Conclusion
10.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Peters et al. US 2022/0086393 A1. (Management and analysis of related concurrent communication sessions) which discloses scoring indicative of a current level of collaboration, estimating level of participation, generating overall participation score, determine speaking frequency and duration of speaking.
DESMOND et al. US 2017/0212898 A1. (Real-time Discovery of interest of individuals and organizations participating in physical event) which discloses ranking factors regarding participating of employee.

11.	 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452